Citation Nr: 1742719	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO. 13-31 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for a skin disorder.

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Byron L. Dinkla, Agent


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, within the VA benefits system, the Board is the final trier of fact and is not bound by prior RO factual determinations. McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009). As such, the Board has recharacterized the claim for service connection for a skin disorder as an application to reopen said claim.

The issues of entitlement to a rating in excess of 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed rating decision issued in November 2009, service connection for a skin disorder was denied.

2. The evidence received since the November 2009 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for a skin condition.


CONCLUSIONS OF LAW

1. The November 2009 rating decision denying the Veteran's claim of entitlement to service connection for a skin disorder is final. 38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§3.104, 20.302, 20.1103 (2016).
2. New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a skin disorder. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In August 2012, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of service connection and new and material evidence claims, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured to the extent possible. The Veteran was also afforded a VA medical examination in October 2012. In his Notice of Disagreement (NOD), the Veteran challenged the adequacy of the examination. See January 2013 NOD. For the reasons discussed below, the Board finds that the examination obtained is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. §3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly received evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate decision to be made if evidence is new and material. Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. §5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. §3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id. The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The Veteran contends that his claim for service connection for a skin disorder should be reopened.  Initially, the RO characterized the claim as a claim of service connection for a condition associated with shaving as a result of pseudofolliculitis. The RO denied the claim in a November 2009 rating decision. Subsequently, the Veteran filed a timely NOD. However, following the issuance of a Statement of the Case (SOC) in April 2010, the Veteran did not file a timely appeal, and the decision became final.

In July 2012, the Veteran filed an application to reopen the claim, this time characterized as a claim of service connection for a skin condition of the facial areas. The RO adjudicated the claim on the merits and denied service connection in a January 2013 rating decision.

The pertinent evidence associated with the claim file since the November 2009 rating decision includes an October 2012 VA examination. See October 2012 Skin Diseases Disability Questionnaire. According to the examiner, STRs reflect a diagnoses and treatment for pseudofolliculitis barbae in service. The Veteran stated that the condition began when he developed rashes on his face after shaving. He was told that he could keep his beard while in the service as long as it was neatly cut. However, according to the examiner, the Veteran indicated that he no longer has any problem with shaving. The examiner did not note any scars or disfigurement of the Veteran's head, face, or neck, nor any systematic manifestations due to a skin disease. The examiner determined that the Veteran's pseudofolliculitis barbae had resolved and that there is no diagnosis.

Upon review of the record, the Board finds that new evidence has been received. Nonetheless, the Board finds that the new evidence is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim for a skin condition. The RO did not consider the October 2012 VA examination when it first denied the Veteran's claim. In addition, the examination is also relevant to the matter as it evaluated the Veteran's claimed skin condition. However, the examiner concluded that the Veteran did not have a diagnosis of a skin condition. 

In his January 2013 NOD, the Veteran contended that the October 2012 VA examination is flawed because his claimed skin condition appears the same as it did when he was treated for it while on active duty. In reviewing the examination report, the Board notes that the examiner provided an opinion based on objective findings from an in-person examination. In addition, the examiner reviewed the Veteran's claims file and STRs. The examiner also provided a detailed-rationale for his conclusion. Accordingly, the Board finds that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Moreover, the Board finds no evidence to doubt the examiner's credibility, and his objective findings are probative to the question on appeal. The Board finds the Veteran competent to testify to symptoms observable to a lay person. Nonetheless, as lay person, the Veteran is not competent to determine whether his symptoms necessarily constitute a diagnosis for a skin condition. See Jandreau, 492 F.3d 1372. Therefore, the October 2012 VA examination, though new, is not material to the question on appeal.

Under the circumstances described above, the Board concludes that new and material evidence relating to the claim for entitlement to service connection for a skin disorder has not been received.  Hence, the requirements to reopen the claim have not been met, and the appeal must be denied. As new and material evidence sufficient to reopen this finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

ORDER

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a skin disorder, and the claim is denied.


REMAND

Increased Rating

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014. 

On August 30, 2016, the RO issued a VA Form 8, certifying for appeal the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD. As the Veteran's claim was only pending after August 4, 2014, the amendment applies to the instant case.

In April 2013, the Veteran underwent a VA examination to evaluate the severity of his PTSD. See April 2013 Review PTSD Disability Benefits Questionnaire. In his report, the examiner indicated that he relied on the PTSD diagnostic criteria in DSM-IV. Accordingly, a remand is necessary to afford the Veteran a VA examination relying on the DSM-5 diagnostic criteria in accordance with the amendment. See 79 Fed. Reg. 149, 45094 (August 4, 2014).

TDIU

The Board further finds that the record raises an implied claim for TDIU. See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). In a May 2015 VA Form 646, the Veteran, through his representative, indicated that he was fired from two jobs due to symptoms of his service-connected PTSD and became unable to secure or follow other substantially gainful occupations. See May 2015 VA Form 646, Statement of Accredited Representative in Appealed Case. The Veteran also reported in a separate statement that, after being fired, he became self-employed and, subsequently, a stay-at-home father to "lessen the stress." See October 2013 VA Form 9. The Board notes that the last VA examination was performed over 4 years ago. Accordingly, the issue of entitlement to TDIU must be remanded to afford the Veteran a new examination regarding the functional impact of his service-connected disabilities, including, but not limited to, PTSD, and to obtain information on the his current state of employment. In doing so, the RO must obtain any outstanding and pertinent treatment records as well as information regarding the Veteran's education and work history. The RO must also afford the Veteran notice consistent with the VCAA. If the Veteran indicates that he has filed a claim for benefits with the Social Security Administration (SSA) due to a service-connected disability, the pertinent SSA records must also be obtained.

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the increased rating claim for PTSD. Therefore, prior to adjudicating the Veteran's TDIU claim, the RO must first address the increased rating claim for PTSD. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. Send a Veterans Claims Assistance Act notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This VCAA letter should include both (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ, to determine his employment history and whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

2. With any required assistance of the Veteran, obtain any outstanding VA or private medical records and associate them with the claims file. If the Veteran indicates that he has filed a claim for SSA due to a service-connected disability, obtain the pertinent SSA records. In addition, ensure that pertinent military personnel records are associated to the file. The Veteran indicates that his first term of active service began in August 1982. However, the only DD 214 in the claims file does not state the date of entry.

3. Then, schedule the Veteran for a VA psychiatric examination to describe the current nature and severity of his service-connected PTSD. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner must also provide an opinion concerning the functional impact of his service-connected PTSD on his ability to obtain and maintain substantially gainful employment.

The examiner should provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, he/she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

The Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. The examiner's attention is directed to the Veteran's reports of being fired and becoming a stay-at-home father. See May 2015 VA Form 646, Statement of Accredited Representative in Appealed Case; October 2013 VA Form 9.  

4. Readjudicate the claims remaining on appeal in light of all of the evidence of record-to include whether the procedures for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b), are invoked. If either of these claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


